                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                  IN THE UNITED STATES DISTRICT COURT                December 27, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                            HOUSTON DIVISION

LEE ANTHONY JOHNSON,                  §
TDCJ #290961,                         §
                                      §
                  Petitioner,         §
                                      §
v.                                    §
                                      §         CIVIL ACTION NO. H-19-0773
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
                  Respondent.         §

                       MEMORANDUM OPINION AND ORDER

       Lee Anthony Johnson (TDCJ #290961) has filed a Petition for a

Writ    of    Habeas    Corpus   by       a   Person   in   State       Custody

("Petition") (Docket Entry No. 1), challenging an adverse decision

by officials with the Texas Board of Pardons and Paroles ("Parole

Board").     He has also filed a Motion for Memorandum of Law in

support of his claims ("Petitioner's Memorandum") (Docket Entry No.

11).   Now pending is Respondent's Motion for Summary Judgment with

Brief in     Support   ("Respondent's MSJ")       (Docket Entry No.           18),

arguing that the Petition is barred by the governing one-year

statute of limitations and, alternatively, is without merit.                      In

response,    Johnson has filed an "Affidavit" in support of his

request for release from confinement (Docket Entry No. 20).                 After

considering all of the pleadings, the state court records, and the

applicable law,    the court will grant Respondent's MSJ and will

dismiss this action for the reasons explained below.
                    I.   Background and Procedural History

      Johnson is presently incarcerated by the Texas Department of

Criminal Justice ("TDCJ u ) at the Stiles Unit in Beaumont, Texas,          1



as the result of a conviction entered against him for aggravated

rape in 1979, in Harris County Cause No. 290246, which resulted in

a life sentence.2        See Johnson v. Dretke, Civil No. H-06-1137 (S.D.

Tex. April 10, 2006) (Docket Entry No. 4, p. 2).          Johnson does not

challenge the validity of this conviction.

      On February 21, 2019, Johnson executed the pending Petition,

alleging that his parole was wrongfully revoked in "March/April

2017.u 3    It is evident from his claims, however, that Johnson takes

issue with an adverse decision regarding his eligibility for early

release on parole,         and not a revocation proceeding.           Johnson

contends that he is entitled to relief because he was denied parole

without due process as follows:

      1.      The    Parole   Board   discriminated   against   him   by


      See Petition, Docket Entry No. 1, p. 1.
      1
                                                  For purposes of
identification, all page numbers refer to the pagination imprinted
at the top of the page by the court's electronic filing system,
CM/ECF.
      2
          See Judgment, Docket Entry No. 17-1, p. 32.

      See Petition, Docket Entry No. 1, p. 5.
      3
                                                  Although it was
received by the Clerk's Office on March 1, 2019, Johnson's pro se
submissions are subject to the prison mailbox rule. See Richards
v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). Therefore, his
Petition is considered to have been filed on the date he executed
it and placed it in the prison mailbox on February 21, 2019. See
Petition, Docket Entry No. 1, p. 10.

                                       -2-
          denying him release on parole

     2.   He was improperly denied parole "in retaliation"
          for reporting misconduct or mistreatment of inmates
          by officers, which has also caused him to be
          transferred   to   different   prison   facilities,
          subjected to racial epithets, and assaulted on one
          occasion by a female correctional officer in 2013.

     3.   He was denied parole based on "false information"
          in his file that also has been used to improperly
          impose a five-year "set off" for his next review.

     4.   He was denied parole without due process because
          every member of the Parole Board does not attend
          interviews with inmates or allow inmates to respond
          to questions and does not afford counsel for
          inmates with mental health issues. 4

Noting that Johnson challenges an adverse decision by the Parole

Board that was made in 2016,      the respondent argues    that the

Petition must be dismissed as untimely and, in the alternative,

without merit because Texas inmates do not have a right to parole. 5




     4
      See id. at 6-7; Petitioner's Memorandum, Docket Entry No. 11,
pp. 1-3.    Because Johnson is pro se, the court has accorded his
pleadings a liberal construction. In that respect, courts construe
pleadings filed by pro se litigants under a less stringent standard
than those drafted by lawyers. See Haines v. Kerner, 92 S. Ct.
594, 596 (1972) (per curiam); see also Erickson v. Pardus, 127 S.
Ct. 2197, 2200 (2007) ("A document filed pro se is 'to be liberally
construed [.] "') ( quoting Estelle v. Gamble, 97 S. Ct. 28 5, 292
(1976)).
     5
      See Respondent's MSJ, Docket Entry No. 18, pp. 6-11, 18-22.
The respondent also invokes the doctrine of procedural default,
noting that Johnson did not exhaust state court remedies with
respect to several of his claims. See id. at 11-14. Because the
Petition is untimely and without merit, the court need not reach
this argument, but reserves the right to revisit whether the
procedural default applies, if necessary, at a later time.

                                -3-
                            II.   Discussion

A.   The One-Year Statute of Limitations

     According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the "AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

all federal habeas corpus petitions filed after April 24, 1996, are

subject to   a   one-year   limitations   period   found   in   28   U.S.C.

§ 2244(d), which runs from the latest of

     (A)   the date on which the judgment became final by the
           conclusion of direct review or the expiration of
           the time for seeking such review;

     (B)   the date on which the impediment to filing an
           application created by State action in violation of
           the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing
           by such State action;

     (C)   the date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if
           the right has been newly recognized by the Supreme
           Court and made retroactively applicable to cases on
           collateral review; or

     (D)   the date on which the factual predicate of the
           claim  or   claims  presented   could  have   been
           discovered through the exercise of due diligence.

28 U.S.C. § 2244 (d) (1).    Because the pending Petition was filed

well after April 24, 1996, the one-year limitations period clearly

applies.   See Flanagan v. Johnson, 154 F.3d 196,          198 (5th Cir.

1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)).

     The record reflects that Johnson received notice that he was




                                   -4-
denied parole on January 4, 2016. 6                          The statute of limitations

began to run on that date, expiring one year later on January 4,

2017, pursuant to § 2244(d)(1)(D).                        See Goodwin v. Dretke, 150 F.

App'x        295,   298    (5th    Cir.          2005)   (per    curiam)   (observing that

"[§ 2244(d)(1)(D)] governs the timeliness vel non of the filing of

claims predicated on parole decisions").                         The federal Petition that

was filed by Johnson on February 21, 2019, is late by more than two

years and is therefore barred by the statute of limitations unless

a statutory or equitable exception applies.

        Under       28    U.S.C.       §       2244(d}(2),   the    time   during    which   a

"properly filed application for State post-conviction or other

collateral          review"       is       pending       shall   not   count   toward    the

limitations period on federal habeas review.                           The record reflects

that        Johnson      executed          a    state    post-conviction    habeas    corpus

application under Article 11.07 of the Texas Code of Criminal

Procedure on March 1, 2017,7 which the Texas Court of Criminal

Appeals denied on August 22, 2018. 8                       Because this application was

not filed until after the federal habeas statute of limitations had

already expired on January 4, 2017, this proceeding does not toll

the limitations period under § 2244(d)(2).                          See Scott v. Johnson,



        6
            Notice of Parole Panel Decision, Docket Entry No. 17-20, p.
7.

      See Application for a Writ of Habeas Corpus Seeking Relief
        7

From Final Felony Conviction Under Code of Criminal Procedure,
Article 11.07 ("State Habeas Application"), Docket Entry No. 17-19,
p. 22.
        8
            Action Taken on Writ No. 17,452-11, Docket Entry No. 17-17,
p. 1.

                                                   -5-
227 F.3d 260, 263 (5th Cir. 2000).

     Johnson does not demonstrate that he is entitled to tolling

for any other statutory or equitable reason.                Although Johnson

represents himself, it is settled that a prisoner's pro se status,

incarceration, and ignorance of the law do not excuse his failure

to file a timely petition and are not grounds for tolling.               See

Felder v. Johnson, 204 F.3d 168, 171-72 (5th Cir. 2000); Fisher v.

Johnson, 174 F.3d 710, 714 (5th Cir. 1999).         Because Johnson fails

to establish that any exception to the AEDPA statute of limitations

applies, the Respondent's MSJ will be granted,              and the Petition

will be dismissed as untimely under 28 U.S.C. § 2244(d) (1).


B.   Alternatively, the Petitioner Is Not Entitled to Relief

     The     respondent   argues   in   the   alternative    that   Johnson's

Petition must be dismissed for failure to state a claim. 9                The

respondent notes that the Parole Board denied Johnson release on

parole because he had "repeatedly committed criminal episodes" that

indicated "a predisposition to commit criminal acts when released"

and that his record also showed that he had committed "one or more

violent criminal acts indicating a conscious disregard for the

lives, safety, or property of others[.]" 10 In conducting its review

of this decision,      the state habeas corpus court found that in


     9
         Respondent's MSJ, Docket Entry No. 18, pp. 14-18.
     10
          Notice of Parole Panel Decision, Docket Entry No. 17-20, p.
7.

                                    -6-
addition to Johnson's conviction for aggravated rape, which was

enhanced      for    purposes     of    punishment      with      two   prior   felony

convictions,        he was also serving two concurrent sentences from

Anderson County for aggravated assault of a correctional officer in

1994. 11    The state habeas corpus court denied Johnson's request for

relief primarily because Texas prisoners have "no constitutionally

protected liberty interest in being granted parole, rather parole

is a privilege,        not a right." 12           The state habeas corpus court

found, nevertheless, that he was provided the necessary due process

during the challenged parole review proceeding and that his next

parole review was not improperly set off. 13

      Johnson makes         no   effort      to   show that    the      state   court's

conclusions         were   contrary     to    or    based    on    an    unreasonable

application of clearly established Supreme Court precedent for

purposes of the AEDPA legal standard that governs federal habeas

review.       See 28 U.S.C. § 2254(d).             As the state court correctly

concluded,      Johnson cannot show that he was denied parole in a

manner      that violates        the   United      States   Constitution,       because

"[t] here is no constitutional or inherent right of a convicted

person to be conditionally released before the expiration of a



     11 See State's Proposed Findings of Fact, Conclusions of Law,
and Order, Docket Entry No. 17-20, p. 27 (citing Affidavit of
Angela Nation, Docket Entry No. 17-19, pp. 45-49)).
      12
      See id. at 29 (citing Ex parte Geiken, 28 S.W.3d 553, 556
(Tex. Crim. App. 2000); 37 Tex. Admin. Code § 145.3).

      13   See id. at 29-30 (citations omitted)

                                          -7-
valid sentence." Greenholtz v. Inmates of Nebraska Penal & Corr.

Complex, 99 S. Ct. 2100, 2104 (1979); see also Bd. of Pardons v.

Allen, 107 S. Ct. 2415, 2421 n. 10 (1987) (noting that the Texas

parole statute lacks mandatory language that would give rise to a

constitutionally protected interest).    Likewise, the Fifth Circuit

has repeatedly held that Texas inmates do not have a constitutional

right to early release on parole.   See Allison v. Kyle, 66 F.3d 71,

74 (5th Cir. 1995); Orellana v. Kyle, 65 F.3d 29, 31-32 (5th Cir.

1995); Gilbertson v. Texas Bd. of Pardons and Paroles, 993 F.2d 74

75 (5th Cir. 1993); see also Williams v. Briscoe, 641 F.2d 274,

276-77     (5th Cir. Unit A 1981)   (holding that the Texas parole

statute does not create a constitutionally protected expectancy of

release).    As a result, a Texas prisoner cannot challenge parole

review procedures on procedural or substantive due process grounds.

See Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997); see

also Allison, 66 F.3d at 73-74; Rutledge v. Thaler, 344 F. App'x

924, 926 (5th Cir. 2009).

     Johnson does not present specific facts in support of his

claim that he was denied parole for discriminatory or retaliatory

reasons,    rather than his criminal record of violent offenses.

Johnson's conclusory allegations are not otherwise sufficient to

establish a constitutional violation or to articulate a viable

claim for habeas corpus relief.       See Ross v. Estelle,   694 F.2d

1008, 1012 (5th Cir. 1983) (citing Schlang v. Heard, 691 F.2d 796,


                                -8-
7 98 (5th Cir. 1982) (collecting cases)).        For this additional

reason, the court will grant the Respondent's MSJ and dismiss this

action for failure to state a viable claim upon which federal

habeas corpus relief may be granted.


                III.   Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.            A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right," 28 U.S.C. § 2253(c) (2), which requires a petitioner to

demonstrate   "'that reasonable jurists would find the district

court's assessment     of the   constitutional   claims   debatable or

wrong.'"   Tennard v. Dretke, 124 S. Ct. 2562, 2569 (2004) (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).     Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."       Slack, 120

S. Ct. at 1604.      Because this court concludes that jurists of

reason would not debate whether any procedural ruling in this case

was correct or whether the petitioner states a valid claim, a

certificate of appealability will not issue.


                                  -9-
                    IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.   Respondent Davis's Motion for Summary         Judgment
          (Docket Entry No. 18) is GRANTED.

     2.   The Petition for a Writ of Habeas Corpus By a
          Person in State Custody filed by Lee Anthony
          Johnson (Docket Entry No. 1) is DISMISSED WITH
          PREJUDICE.

     3.   A certificate of appealability is DENIED.

    The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this2f)-l'th day of   Dr, ,   2019.




                                            SIM LAKE
                              SENIOR UNITED STATES DISTRICT JUDGE




                               -10-
